Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 1/7/2021 has been entered.  Claims 1-20 remain pending in the application.  

	Response to Arguments
Applicant amends independent claims 1, 10, and 16 to similarly recite “generating, using the GSRF, a common display reference frame that identifies a location, an orientation, a magnification, or combination thereof relative to the GSRF” and “converting the plurality of preprocessed images to a set of displayable images, wherein each displayable image of the set of displayable images is generated by applying a corresponding preprocessed image of the plurality of preprocessed images to the common display reference frame to transform each pixel location of the corresponding preprocessed image to a corresponding pixel location of the displayable image”.  Applicant argues on pages 12-14 regarding claims 1-20 that the prior art previously cited does 

Allowable Subject Matter
Claims 6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest
constructing a copy of the common display reference frame and an affine partial mapping for the common display reference frame;
processing the affine partial mapping with a first affine mapping of the preprocessed image to generate a composite mapping; and
generating a displayable image of the set of displayable images, wherein the displayable image includes a set of pixels, and wherein the displayable image is generated based on operations comprising:
for each image pixel of a set of image pixels:
using the composite mapping to map a location of the image pixel to a corresponding location of a pixel in the preprocessed image;
estimating a pixel value for neighboring pixels in the preprocessed image based on the corresponding location; and
designating the estimated pixel value of the neighboring pixels as a pixel value of the image pixel in the context of claims 6, 14, and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Can et al. (US PGPUB 20090245610).
As per claim 1, Can discloses a system for simultaneously displaying multiple views of a same region of an object of interest (Can, abstract), the system comprising:
a processor (Can, [0034]); and
a memory coupled to the processor, the memory stores computer-readable instructions that, when executed by the processor (Can, [0034]), cause the system to perform operations comprising:
receiving a plurality of preprocessed images depicting the multiple views of the same region corresponding to at least part of the object of interest (Can, [0055], where the rotation and translation parameters for each image map to the image metadata), 
wherein each preprocessed image is associated with (i) an image-viewing mode, and (ii) metadata that describe a preprocessed image with respect to a global-standard-reference image frame (GSRF) (Can, [0041]-[0042], where the preprocessed images are put through a normalization process; and [0030] and [0044] where the coordinates of the tissue spots (obtained from the imaging microscope or raw data) map to the metadata; and [0055], where the local image coordinate space used for registering the images maps to the GSRF);
generating, using the GSRF, a common display reference frame that identifies a location, an orientation, a magnification, or combination thereof relative to the GSRF (Can, [0055], where local image coordinate space maps to the GSRF; this is used to obtain parameters of a rigid transformation, the parameters include rotation and x,y translations);
converting the plurality of preprocessed images to a set of displayable images (Can, [0005] and [0033], where the images are prepared for displaying by the operator), 
wherein each displayable image of the set of displayable images is generated by applying a corresponding preprocessed image of the plurality of preprocessed images to the common display reference frame to transform each pixel location of the corresponding preprocessed image to a corresponding pixel location of the displayable image (Can, [0055]-[0056], where the formula is applied to each image in order to obtain a rigid transformation to perform the registration; the registration of the images maps to generating displayable images);
arranging the set of displayable images into a display pattern for viewing on a display screen; and causing the arranged set of displayable images to be simultaneously displayed on the display screen (Can, [0005], where two or more images can be combined on the display; this maps to displaying the images simultaneously; there are multiple methods for arranging them on the display such as using a checkerboard display).

As per claim 2, claim 1 is incorporated and Can discloses wherein the metadata of each preprocessed image includes a preprocessed-image local-reference image frame (PI-LRF) (Can, [0030] and [0044] where the coordinates of the tissue spots (obtained from the imaging microscope or raw data) map to the metadata, these coordinates map to the PI-LRF).

As per claim 3, claim 2 is incorporated and Can discloses wherein the GSRF is a fixed reference image frame that indicates spatial relationships between two or more preprocessed images of the plurality of preprocessed images by defining affine mappings between each PI-LRF and the GSRF (Can, [0055], where the local image coordinate space used for registering the images maps to the GSRF; this local image coordinate space is the frame of reference used to perform the image registration), and 
wherein the metadata further includes a first affine mapping between the PI-LRF and the GSRF (Can, [0030] and [0044] where the coordinates of the tissue spots (obtained from the imaging microscope or raw data) map to the metadata, these coordinates map to the PI-LRF; these are an affine mapping between PI-LRF and the GSRF).

As per claim 7, claim 1 is incorporated and Can discloses wherein the object of interest is a biological tissue sample (Can, abstract, where images of biomarkers of tissue sample arrays are processed).

As per claim 8, claim 1 is incorporated and Can discloses wherein the operation of converting the plurality of preprocessed images to the set of displayable images further includes performing nonlinear corrections on each preprocessed image of the plurality of preprocessed images (Can, [0051] and Formula (9), where applying the warping differential maps to a nonlinear transformation).

As per claim 9, claim 1 is incorporated and Can discloses wherein the operations further comprise: 
(i) increasing a magnification level of the set of displayable images in unison on the display screen in response to a user action on a displayable image, 
(ii) moving the set of displayable images in unison on the display screen in response to the user action on the displayable image, 
(iii) rotating the set of displayable images in unison on the display screen in response to the user action on the displayable image, or 
(iv) a combination thereof (Can, [0055], where local image coordinate space maps to the GSRF; this is used to obtain parameters of a rigid transformation, the parameters include rotation and x,y translations).

As per claim 10, Can discloses a non-transitory computer-readable medium storing instructions which, when executed by one or more processors of a system for simultaneously displaying multiple views of a same region of an object of interest, cause the system to perform a method (Can, abstract and [0034]) comprising:
receiving a plurality of preprocessed images depicting the multiple views of the same region corresponding to at least part of the object of interest, 
wherein each preprocessed image is associated with (i) an image-viewing mode, and (ii) metadata that describe a preprocessed image with respect to a global-standard-reference image frame (GSRF);
generating, using the GSRF, a common display reference frame that identifies a location, an orientation, a magnification, or combination thereof relative to the GSRF;
converting the plurality of preprocessed images to a set of displayable images, wherein each displayable image of the set of displayable images is generated by applying a corresponding preprocessed image of the plurality of preprocessed images to the common display reference frame to transform each pixel location of the corresponding preprocessed image to a corresponding pixel location of the displayable image;
arranging the set of displayable images into a display pattern for viewing on a display screen; and
causing the arranged set of displayable images to be simultaneously displayed on the display screen (see claim 1 rejection for detailed analysis).

As per claim 11, claim 10 is incorporated and Can discloses wherein the metadata of each preprocessed image includes a preprocessed-image local-reference image frame (PI-LRF) (see claim 2 rejection for detailed analysis).

As per claim 12, claim 11 is incorporated and Can discloses wherein the GSRF is a fixed reference image frame that indicates spatial relationships between two or more preprocessed images of the plurality of preprocessed images by defining affine mappings between each PI-LRF and the GSRF, and 
wherein the metadata further includes a first affine mapping between the PI-LRF and the GSRF (see claim 3 rejection for detailed analysis).

As per claim 15, claim 10 is incorporated and Can discloses wherein the object of interest is a biological tissue sample (see claim 7 rejection for detailed analysis).

As per claim 16, Can discloses a computer-implemented method (Can, abstract) comprising:
receiving a plurality of preprocessed images depicting the multiple views of the same region corresponding to at least part of the object of interest, wherein each preprocessed image is associated with (i) an image-viewing mode, and (ii) metadata that describe a preprocessed image with respect to a global-standard-reference image frame (GSRF);
generating, using the GSRF, a common display reference frame that identifies a location, an orientation, a magnification, or combination thereof relative to the GSRF;
converting the plurality of preprocessed images to a set of displayable images, wherein each displayable image of the set of displayable images is generated by applying a corresponding preprocessed image of the plurality of preprocessed images to the common display reference frame to transform each pixel location of the corresponding preprocessed image to a corresponding pixel location of the displayable image;
arranging the set of displayable images into a display pattern for viewing on a display screen; and
causing the arranged set of displayable images to be simultaneously displayed on the display screen (see claim 1 rejection for detailed analysis).

As per claim 17, claim 16 is incorporated and Can discloses wherein the metadata of each preprocessed image includes a preprocessed-image local-reference image frame (PI-LRF), and wherein the object of interest is a biological tissue sample (see claims 2 and 7 rejections for detailed analysis).

As per claim 18, claim 17 is incorporated and Can discloses wherein the GSRF is a fixed reference image frame that indicates spatial relationships between two or more preprocessed images of the plurality of preprocessed images by defining affine mappings between each PI-LRF and the GSRF, and
wherein the metadata further includes a first affine mapping between the PI-LRF and the GSRF (see claim 3 rejection for detailed analysis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Can et al. (US PGPUB 20090245610) in view of Henderson et al. (US PGPUB 20150301732).
As per claim 4, claim 1 is incorporated and Can doesn’t disclose but Henderson discloses receiving a user action to manipulate a displayable image of the arranged set of displayable images (Henderson, Figs. 2-7 and [0067]-[0069] and [0072]-[0073], where a split screen display is used to enable the user to see two differently-stained tissue samples side-by-side); and 
manipulating all other displayable images of the arranged set of displayable images in unison with the displayable image based on the user action (Henderson, [0087], where zooming and panning can be applied to two tissue samples in parallel).
Can teaches a method of registering images of a biological specimen stained with different markers with one another and Henderson teaches displaying two co-registered biological images together on a pannable and zoomable display.  Can contains a “base” process of registering images of a biological specimen stained with different markers with one another.  Henderson contains a “comparable” process displaying two co-registered biological images together on a pannable and zoomable display that has been improved in the same way as the claimed invention.  Henderson’s known “improvement” could have been applied in the same way to the “base” process of Can and the results would have been predictable and resulted in the ability to zoom two different biological specimens or the same biological specimen stained with different stains using only one user input. Furthermore, both Can and Henderson use and disclose similar system functionality (i.e. the processing and display of biological specimens which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Claims 5, 13, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Can et al. (US PGPUB 20090245610) in view of Sarachan et al. (US PGPUB 20130170728).
As per claim 5, claim 3 is incorporated and Can doesn’t disclose but Sarachan discloses  wherein generating the common display reference frame comprises:  creating a display image pixel grid (Sarachan, [0032] and [0045]-[0046], where each pixel is associated with a particular cell and compartment within that cell using the stained nuclei of the cell);
constructing a display image local reference frame (DI-LRF) that indicates pixel locations associated with the display image pixel grid, wherein the DI-LRF corresponds to the common display reference frame (Sarachan, [0032] and [0045]-[0046], where each pixel is associated with a particular cell and compartment within that cell using the stained nuclei of the cell; and [0065], where this data is used to place each image in a stack using a spatial transformation relative to a reference);
determining a location, an orientation, and a magnification for the DI-LRF with reference to the GSRF (Sarachan, [0065], where a spatial transformation using a translation followed by a rotation is used in each image of the stack);
computing an affine transform that maps the pixel locations of the DI-LRF to corresponding pixel locations of the GSRF (Sarachan, [0065], where the “rigid spatial transformation” is defined as an affine transform; and since the image is a pixel image; this maps to transforming pixel locations of the image); and
generating an affine partial mapping for the common display reference frame based on the computed affine transform (Sarachan, [0065], where the described mapping is an affine mapping).
Can in view of Kamath teaches a method of registering images of a biological specimen stained with different markers with one another and Sarachan teaches the registration of multiple images in a stack using the locations of the nuclei plus a rigid transformation.  Can in 

As per claim 13, claim 10 is incorporated and Can in view of Sarachan discloses wherein the generating the common display reference frame comprises:  creating a display image pixel grid;
constructing a display image local reference frame (DI-LRF) that indicates pixel locations associated with the display image pixel grid, wherein the DI-LRF corresponds to the common display reference frame;
determining a location, an orientation, and a magnification for the DI-LRF with reference to the GSRF;
computing an affine transform that maps the pixel locations of the DI-LRF to corresponding pixel locations of the GSRF; and
generating an affine partial mapping for the common display reference frame based on the computed affine transform (see claim 5 rejection for detailed analysis).

wherein generating the common display reference frame comprises:  creating a display image pixel grid;
constructing a display image local reference frame (DI-LRF) that indicates pixel locations associated with the display image pixel grid, wherein the DI-LRF corresponds to the common display reference frame;
determining a location, an orientation, and a magnification for the DI-LRF with reference to the GSRF;
computing an affine transform that maps the corresponding pixel locations of the DI-LRF to pixel locations of the GSRF; and
generating an affine partial mapping for the common display reference frame based on the computed affine transform (see claim 5 rejection for detailed analysis).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at the phone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619